908 F.2d 974
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.$1,941.00 IN U.S. CURRENCY, Defendant,Juan A. Acosta-Cazares, Claimant-Appellant.
No. 90-5732.
United States Court of Appeals, Sixth Circuit.
July 30, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellee's motion to dismiss.  The appellant has failed to respond.


2
A review of the record indicates that appellant appealed from the order denying his motion to dismiss the forfeiture action.  Generally, an order denying a motion to dismiss is not appealable.   Webster v. Sowders, 846 F.2d 1032, 1039 (6th Cir.1988);  McSurely v. McClellan, 697 F.2d 309, 315 (D.C. Cir.1982) (per curiam).  An order is deemed final and appealable if it terminates all the issues presented in the litigation on the merits and leaves nothing to be done except to enforce by execution what has been determined.   Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981);  Catlin v. United States, 324 U.S. 229, 233 (1945);  Youghiogheny & Ohio Coal Co. v. Baker, 815 F.2d 422, 424 (6th Cir.1987).  The order denying the motion to dismiss did not terminate the litigation and is not a final, appealable order.


3
It is ORDERED that the motion to dismiss be granted and the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8, Rules of the Sixth Circuit.